Dismissed and Opinion Filed October 30, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01347-CV

                            IN RE KEVIN MENNIEFEE, Relator

                      Original Proceeding from the 86th District Court
                                  Kaufman County, Texas
                             Trial Court Cause No. 28736A-86

                             MEMORANDUM OPINION
               Before Chief Justice Wright, Justice FitzGerald, and Justice Francis
                                  Opinion by Justice FitzGerald
       Relator filed this petition for writ of mandamus seeking to compel rulings on three

motions filed in conjunction with his petition for writ of habeas corpus. The trial court signed an

order on August 13, 2013 designating issues with regard to the petition for writ of habeas corpus,

ordering affidavits from relator’s trial and appellate counsel regarding relator’s ineffective

assistance of counsel claim, and granting the state leave to file an amended answer.

       Relator attached three file stamped motions, among other things, in support of his petition

for writ of mandamus. His “Motion for Statutory Presumption of Innocence,” file stamped

September 20, 2013, invokes the presumption of innocence, argues that the state failed to

produce evidence sufficient to support his guilty plea, and complains of ineffective assistance of

counsel.   His “Motion for Judgment as a Matter of Law,” file stamped March 20, 2014,

complains of the failure of his trial and appellate counsel to prepare sworn affidavits regarding
the relator’s ineffective assistance of counsel claim. His “Motion for Evidentiary Hearing,” file

stamped April 7, 2014, seeks an evidentiary hearing on the petition for writ of habeas corpus.

       Because each of the motions touches or concerns the very issues raised by the petition for

writ of habeas corpus, this Court lacks jurisdiction over relator’s petition for writ of mandamus.

The intermediate courts of appeals have no original jurisdiction over petitions for habeas corpus

relief in connection with criminal proceedings. See TEX. GOV'T CODE ANN. § 22.221(d) (West

2004) (limiting habeas corpus jurisdiction of intermediate courts of appeals to civil matters);

TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2005) (granting original jurisdiction in cases

seeking writs of habeas corpus in criminal cases to the court of criminal appeals, districts courts,

and county courts). Accordingly, the intermediate courts of appeals also have no mandamus

jurisdiction in matters related to pending petitions for writ of habeas corpus. “Article 11.07

contains no role for the courts of appeals; the only courts referred to are the convicting court and

the Court of Criminal Appeals. Should an applicant find it necessary to complain about an action

or inaction of the convicting court, the applicant may seek mandamus relief from the Court of

Criminal Appeals.” In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001,

orig. proceeding).

       We DISMISS the petition for want of jurisdiction.



141347F.P05

                                                      /Kerry P. FitzGerald/
                                                      KERRY P. FITZGERALD
                                                      JUSTICE




                                                –2–